DETAILED ACTION

	This action is responsive to arguments and amendments filed 06/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
1. 	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a system for detecting a person on an underground or against a background, which ground is provided with passive RFID tags”.  The term “background” is a commonly used term in the art, which encompasses an area behind a scanned signal or noise amidst a signal, but in the context of this claim, it is unclear what is meant by “underground” and “ground”.  
Claim 2 recites “a direction”, but does not specify what this direction is relative to, or if this is contextual to motion or a static position such as an orientation.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haimerl (2012/0286999).
As to claim 1: Haimerl teaches a system for detecting a person on an underground or against a background, which ground is provided with passive RFID tags, which are arranged thereupon or therein in a predetermined pattern, wherein the person is provided with a sensor module, which is arranged to determine the position of the sensor module with respect to the RFID tags (taught is a positioning system for determining the position of a person bearing a sensor device such as a phone, paragraphs 0023-0026),
wherein the predetermined pattern is formed by a regular pattern of clusters, each cluster comprising more than one RFID tag (figure 2, paragraph 0006).
As to claim 2: Haimerl teaches that the sensor module is arranged to determine the direction and/or the acceleration and/or the inclination of the sensor module (abstract explains that the device measures the position).
As to claim 3: Haimerl teaches that the sensor module is arranged to store and/or process data by means of internal or external means, which data provide an indication of the position, the direction and/or the acceleration and/or the inclination of the sensor module (paragraph 0046).
As to claim 4: Haimerl teaches that the sensor module and/or the processing means are arranged to calculate the position of the sensor module by means of triangulation calculation (paragraph 0005).
As to claim 6: Haimerl teaches that the regular pattern of clusters is formed by clusters, of which each cluster comprises at least two elongated tag strips, wherein each tag strip comprises one or more RFID tags, wherein the tag strips extend at a certain mutual angle with respect to each other (the two elongated strips are interpreted to be an antenna, shown element 34 in figure 3).
As to claim 7: Haimerl teaches that each cluster is formed by at least two of said tag strips, which are arranged in a T-shape with respect to each other (the T-shape is interpreted to be an antenna, shown element 34 in figure 3).
As to claim 8: Haimerl teaches that each RFID tag has a numerical identification code, and wherein the first tag strip of the T-shaped clusters comprises one or more RFID tags having an identification code with an even numerical value, and wherein the RFID tags of the other tag strip have an identification code with an odd numerical value (table 1, page 1, showing unique numerical codes, of which some are even and some are odd).
As to claim 9: Haimerl teaches that the RFID tags are applied on or in a foil, which is intended and arranged to be covered by a top layer (paragraph 0026 explains phones).

3. 	Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McAllister (2014/0152507).
As to claim 1: McAllister teaches a system for detecting a person on an underground or against a background, which ground is provided with passive RFID tags, which are arranged thereupon or therein in a predetermined pattern, wherein the person is provided with a sensor module, which is arranged to determine the position of the sensor module with respect to the RFID tags (taught is a scanning system for determining the position of tags in an environment, abstract, claim 1, shown in figure 28 multiple tags in an environment),
wherein the predetermined pattern is formed by a regular pattern of clusters, each cluster comprising more than one RFID tag (paragraph 0145, wherein a grouping of RFID tags that share a common hierarchical leading digit are a cluster).
As to claim 2: McAllister teaches that the sensor module is arranged to determine the direction and/or the acceleration and/or the inclination of the sensor module (position is identified and inclination shown in figure 28, also paragraph 0140 explains direction of antenna, accelerometer in paragraph 0172).
As to claim 3: McAllister teaches that the sensor module is arranged to store and/or process data by means of internal or external means, which data provide an indication of the position, the direction and/or the acceleration and/or the inclination of the sensor module (figure 1).
As to claim 4: McAllister teaches that the sensor module and/or the processing means are arranged to calculate the position of the sensor module by means of triangulation calculation (paragraphs 0236-0237).
As to claim 6: McAllister teaches that the regular pattern of clusters is formed by clusters, of which each cluster comprises at least two elongated tag strips, wherein each tag strip comprises one or more RFID tags, wherein the tag strips extend at a certain mutual angle with respect to each other (the two elongated strips are interpreted to be an antenna, shown figure 15).
As to claim 7: McAllister teaches that each cluster is formed by at least two of said tag strips, which are arranged in a T-shape with respect to each other (the T-shape is interpreted to be an antenna, shown figure 15).
As to claim 8: McAllister teaches that each RFID tag has a numerical identification code, and wherein the first tag strip of the T-shaped clusters comprises one or more RFID tags having an identification code with an even numerical value, and wherein the RFID tags of the other tag strip have an identification code with an odd numerical value (figure 13, paragraph 0145 explaining identification codes in hexadeciman for identification).
As to claim 9: McAllister teaches that the RFID tags are applied on or in a foil, which is intended and arranged to be covered by a top layer (paragraph 0090).

Response to Amendment
Claims are amended for antecedent basis.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Applicant has filed various amendments to clarify some of the 112 2nd paragraph issues, but issues still remain, and 112 2nd paragraph rejections have still been applied.
Examiner notes that the requirements of a “cluster” with respect to the limitations of the claims are broad; a cluster merely is required to comprise more than one RFID tag, and nothing more is done with the cluster.  Therefore, a reasonable interpretation is that a cluster is merely multiple RFID tags, which Haimerl straightforwardly teaches.  The cluster merely being a method of grouping is encompassed by a number of RFID tags in an environment, which can be grouped in any manner without modifying their operation in any way.
Thus, examiner disagrees, and repeats rejections.
Due to the 35 USC 112 2nd paragraph rejections, examiner has taken a broad view of the claims.  However, if the term “underground” were ignored in the claims, examiner still contends that the claims are broadly written.  To further this point, examiner has found additional art that reads on the claims as written, ignoring the 112 2nd paragraph issues.  
The claims are additionally rejected by McAllister (2014/0152507).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov



/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876